Case 2:20-cr-00003-SRC Document1 Filed 01/02/20 Page 1 of 4 PagelD: 1

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA : Hon,

Criminal No. 20-

Vv.
18 U.S.C, § 371
ALISHAH FARMER
INFORMATION

The defendant having waived in open court prosecution by indictment, the United States
Attorney for the District of New Jersey charges: |
1. At times material to this Information:
a. Defendant ALISHAH FARMER (“FARMER”) was employed by the
United States Postal Service (“USPS”) as a mail carrier at a post office in Passaic, New Jersey,
and was assigned to postal delivery routes in Passaic.
b. Co-conspirator 1 (“CC-1”) was a resident of Newark, New Jersey.
C, Co-conspirator 2 (“CC-2”) was a resident of East Orange, New Jersey.
The Conspiracy
2. From in or about the October 2017 to in or about December 2018, in Passaic
and Essex Counties, in the District of New Jersey and elsewhere, defendant
ALISHAH FARMER
being a USPS officer or employee, knowingly and intentionally did conspire and agree with CC-
1 and CC-2, to embezzle, steal, abstract, and remove from mail, articles and things contained

therein, namely, credit cards sent by financial institutions and checks, entrusted to her and which

 

 

 
Case 2:20-cr-00003-SRC Document1 Filed 01/02/20 Page 2 of 4 PagelD: 2

cate into her possession intended to be conveyed by mail, and carried and delivered by any carrier,
messenger, agent, and other person employed in any department of the USPS, contrary to Title 18,
United States Code, Section 1709.
Object of the Conspiracy
3, It was the object of the conspiracy for FARMER to steal checks and credit cards
issued by financial institutions from the United States mail and deliver most of the stolen credit
cards to CC-1 and to deliver most of the stolen checks to CC-2.
Means and Methods
4, It was part of the conspiracy that:

a. CC-1 arranged for USPS employees, including FARMER, to steal primarily
credit cards sent by United States mail and to deliver the stolen credit cards to CC-1.

b. CC-2 arranged for FARMER to steal primarily checks sent by the United
States mail and to deliver the stolen checks to CC-2.

c. FARMER removed envelopes containing credit cards and checks from the
mail, including from her postal delivery route in Passaic.

d. FARMER met with CC-1 in Newark to give CC-1 credit cards that
FARMER had intercepted and stolen from the mail.

€. FARMER met with CC-2 in East Orange to give CC-2 checks that
FARMER had intercepted and stolen from the mail.

£ CC-1 and others, knowing that they were not the payees on stolen checks
that CC-1 received from FARMER, deposited and attempted to deposit the stolen checks to obtain

funds that they were not entitled to receive.

 

 

 
Case 2:20-cr-00003-SRC Document1 Filed 01/02/20 Page 3 of 4 PagelD: 3

g CC-2 and others, knowing that they were not the actual accountholders of
stolen credit cards that CC-2 received from FARMER, used and attempted to use the stolen credit
cards at retail stores, including stores in New Jersey.

Overt Acts
5, In furtherance of the conspiracy and to effect its unlawful object, the following
overt acts, among others, were committed in the District of New Jersey:

a. In or about November 2017, while working as a USPS mail carrier,
FARMER removed an envelope containing a check from the mail and delivered the stolen check
to CC-2,

b. In or about December 2018, while working as a USPS mail carrier,
FARMER removed an envelope containing a credit card from the mail and delivered the stolen
credit card to CC-1.

In violation of Title 18, United States Code, Section 371.

Cro. i (ar ee
. <axd canons

United States Attorney

 

 
Case 2:20-cr-00003-SRC Document 1 Filed 01/02/20 Page 4 of 4 PagelD: 4

 

 

9EST-SPO-ELO
AHNAOLLY “SQ INFLSISSY

HOS ‘D Har

 

AUSUIL MIN XAVMIN
AANYOLLY SALVIS GELINN
OLIN) DIVA

 

ILE 8 OSD BI

wqOd NOLLVIAAMOANI

 

YOAV A HVESTTV
“4

VORIANY 40 SELV.LS Ca.TINA

 

AVSAIC MAN JO JILISIGY
JANO") PEGS $9}78IS Popa)

 

“OC “SSUALIN ASVO
